Appellant reiterates the contention that bill of exception No. 3 reflects reversible error. In the original opinion we expressed the opinion that the bill was insufficient and not entitled to consideration. However, we discussed the bill and reached the conclusion that it failed to present error. The bill recites that appellant offered to prove by his wife that before he made any statement to the police officers she had a conversation with members of the homicide office and told them where appellant resided, the number of children he had, and where he was employed. It is stated in the bill that the information *Page 239 
she gave was embraced in the confession. It is further stated that the officers testified that she had not furnished this information to them. Nowhere in the bill is it shown that appellant did not give the officers the' information relative to his residence, the number of children he had, and the place where he worked. Again, the bill fails to show that such proffered testimony was material to any issue in the case. In order to determine whether such testimony was material it would be necessary to read the entire statement of facts. It has been the uniform rule of this court that a bill of exception relating to the exclusion of evidence "must disclose the relevancy and materiality of the excluded testimony." 4 Texas Jurisprudence, 321. "Enough of the facts and circumstances surrounding and affected by the proposed and rejected testimony must be stated to enable the appellate court to determine from the bill itself that error has been committed, and that the appellant has been injured thereby." 4 Texas Jurisprudence, 322.
If the statement of facts be considered in an effort to determine whether the proffered testimony was material, the opinion is expressed that, if material at all, its bearing upon any issue in the case was remote. The argument is made that because the wife might have given the officers the address of appellant, etc., the jury would have likely reached the conclusion that the confession had been prepared by the officers without receiving any information from appellant relative to the transaction involving the rape. Be that as it may, the bill of exceptions is insufficient, as pointed out in the original opinion. It is unnecessary to decide whether the proffered testimony was hearsay.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.